Citation Nr: 0945968	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  06-17 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus, 
type II.

2.  Entitlement to service connection for a bilateral foot 
disability, claimed as secondary to service-connected 
diabetes mellitus, type II.

3.  Entitlement to service connection for edema of the 
ankles, knees and hands, claimed as secondary to service-
connected diabetes mellitus, type II.

4.  Entitlement to service connection for a dental 
disability, claimed as secondary to service-connected 
diabetes mellitus, type II, for VA compensation purposes.

5.  Entitlement to service connection to diverticulitis, also 
claimed as secondary to service-connected diabetes mellitus, 
type II.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1968 to April 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The Veteran had a hearing before the 
RO in June 2007 and the transcript is of record.  The Veteran 
withdrew his request for a hearing before the Board in a 
January 2009 statement.

Additional evidence was received from the Veteran in January 
2009.  A supplemental statement of the case (SSOC) was not 
issued, but this is not necessary since the evidence 
submitted (private treatment records regarding peripheral 
neuropathy and carpal tunnel syndrome) includes medical 
treatment unrelated to the claims on appeal.  

The Board notes that the Veteran has filed a claim for a 
dental disability, alleged as secondary to his service-
connected diabetes mellitus, type II.  Service-connection for 
a dental disorder is compensable under certain circumstances, 
but also raises a claim for service connection for outpatient 
dental treatment purposes.  Mays v. Brown, 5 Vet. App. 302 
(1993).  The RO never adjudicated this aspect of the 
Veteran's claim because the Veteran never specifically raised 
entitlement to service-connection for outpatient dental 
treatment purposes.  Accordingly, the Board has limited its 
review to the compensation aspect of the Veteran's claim.  

The issue of entitlement to service connection for 
diverticulitis, also claimed as secondary to service 
connected diabetes mellitus, type II, is addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The VA will notify the Veteran if further action is 
required on his part.


FINDINGS OF FACT

1.  The Veteran currently has hypertension, but his 
hypertension has not been shown to be attributable to his 
service-connected diabetes mellitus, type II, or any other 
incident of service.

2.  The Veteran does not have a bilateral foot disability 
attributable to diabetes, or any other incident of service.  

3. The Veteran does not have a medically diagnosed condition 
manifested by edema of the ankles, knees and hands 
attributable to diabetes, or any other incident of service.

4.  Dental conditions, to include tooth removal, were not due 
to or aggravated by diabetes or in-service dental trauma.



CONCLUSIONS OF LAW

1.  The Veteran's hypertension is not due to or the result of 
his service-connected diabetes mellitus, type II or any other 
incident of service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2009).

2.  The Veteran's claimed bilateral foot disability is not 
due to or the result of his service-connected diabetes 
mellitus, type II or any other incident of service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, and 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

3.  The Veteran's claimed edema of the ankles, knees and 
hands is not due to or the result of his service-connected 
diabetes mellitus, type II or any other incident of service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, and 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

4.  Service connection for a dental condition, to include 
tooth removal, for VA compensation purposes, is not 
warranted.  38 U.S.C.A. §§ 1110, 1712 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303, 3.381 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent 
to the Veteran in March 2005, March 2006 and April 2006.  
Those letters advised the Veteran of the information 
necessary to substantiate his claim, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence. See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b).  The 2006 letters informed 
the Veteran of how effective dates and disability ratings are 
determined. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The claimant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
With regard to service connection claims, the Court held in 
the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The Veteran was afforded a medical examination to obtain an 
opinion as to whether his hypertension or complaints of foot 
problems or edema were caused or aggravated by his service-
connected diabetes mellitus, type II.  See id.; Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).  He was also afforded 
a dental examination in association with his dental claim.  
Further examination or opinion is not needed because, at a 
minimum, there is no persuasive and competent evidence that 
the claimed conditions may be associated with the Veteran's 
service-connected diabetes mellitus, type II or any other 
incident of his military service.  This is discussed in more 
detail below.  

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for hypertension or organic diseases of the 
nervous system may be established based on a legal 
"presumption" by showing that either manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, 
no legal presumption is applicable because the earliest 
evidence of the Veteran's hypertension is years after service 
and, to date, the Veteran has not been actually diagnosed 
with a neurological disability (other than peripheral 
neuropathy, which is already service-connected) responsible 
for the Veteran's complaints of bilateral foot problems and 
edema.  

Another presumption exists for veterans who "...served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  These veterans shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence 
[indicating otherwise].").  Hypertension, bilateral foot 
problems and edema, however, are not specific diseases 
medically associated to herbicide exposure as a matter of 
presumption.  See 38 C.F.R. § 3.309(e).  Indeed, the Veteran 
is not claiming his hypertension, foot problems or edema are 
due to Agent Orange exposure.  

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran, in this case, is alleging his hypertension, 
bilateral foot problems, edema of the ankles, knees and 
hands, and dental disability are all complications of his 
service-connected diabetes mellitus, type II.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The Veteran's service treatment records indicate one 
complaint in August 1969 of left foot pain.  At that time x-
rays were normal and no further complaints, treatment or 
diagnoses are noted throughout the remainder of his military 
service.  With respect to hypertension or edema, the 
Veteran's service treatment records are completely silent as 
to complaints, treatment or diagnoses of these conditions.  
Rather, the Veteran's blood pressure noted within his 
records, to include on separation, were normal at all times.  
The Veteran's dental records are also silent as to any 
specific dental trauma or incurrence of dental disease.  
There simply is no evidence within the service treatment 
records supporting incurrence of chronic disabilities related 
to hypertension, his feet, edema of his extremities or a 
dental disability.

The Veteran does not allege these disabilities were incurred 
in the military.  Rather, he alleges he believes these 
disabilities are secondary to his service-connected diabetes 
mellitus, type II.  Specifically, the Veteran alleges his 
diabetes causes undue stress and various complications to his 
circulatory system, thus causing his hypertension, foot 
problems and edema.  He further contends he began having 
significant number of dental problems after his diagnosis of 
diabetes, to include root canals, crowns, tooth breakage and 
gum infection.  The Veteran was diagnosed with diabetes in 
1995 and the condition is currently service-connected.  

Any disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995).  

Hypertension

Here, VA outpatient treatment records clearly establish the 
Veteran has hypertension and has been treated for 
hypertension since 1997.  The pertinent inquiry then is 
whether the Veteran's hypertension was wither caused by or 
aggravated by his service-connected diabetes mellitus, type 
II.  The Board concludes it was not.

The VA outpatient treatment records and private treatment 
records indicate the Veteran has been treated for 
hypertension nearly as long as his diabetes.  The Veteran 
testified before the RO in June 2007 that his hypertension 
began just a couple of years after his diagnosis of diabetes.  
At that time, he testified that his diabetes causes his blood 
pressure to be elevated all the time causing, or, at the very 
least, aggravating his hypertension.  He further testified 
that his private physician, Dr. Linert, informed him that his 
hypertension was due to his diabetes mellitus, type II.  
Private treatment records, to include records from Dr. 
Linert, however, merely show treatment for his hypertension.  
Regrettably, no such nexus opinion appears.  See Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995) (finding that the connection 
between what a physician said and the layman's account of 
what he purportedly said, filtered through a layman's 
sensibilities, is too attenuated and inherently unreliable to 
constitute medical evidence).

The Veteran was afforded a VA examination in July 2005 to 
assess the severity of the Veteran's diabetes and any 
manifestations or complications thereof, to include 
hypertension.  At that time, the examiner noted the Veteran 
did not take his hypertension medication on a regular basis 
because he felt it caused cramps in his hands and in his 
feet.  With regard to the likely etiology of the Veteran's 
hypertension, the examiner diagnosed the Veteran as follows:

Hypertension, not secondary to diabetes mellitus 
type 2.  There is no renal disease.  Hypertension 
is not aggravated by diabetes mellitus type 2.  
Despite the fact that the blood pressure is 
elevated this is due to the fact that he is not 
taking hydrochlorothiazide regularly.

The Board finds the examiner's opinion probative and 
persuasive.  It is based on a thorough examination and a 
complete review of the claims folder, to include Dr. Linert's 
treatment records and the Veteran's contentions. 

Also compelling, no medical professional has ever linked the 
Veteran's hypertension to his diabetes or any other incident 
of service, and in fact there are medical notations linking 
his uncontrolled hypertension to poor adherence to his 
medicinal regimen.  

The Board has considered the Veteran's statements.  In 
accordance with the recent decision of the United States 
Court of Appeals for the Federal Circuit in Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006), the Board concludes 
that the lay evidence presented by the Veteran concerning his 
continuity of symptoms after service is credible regardless 
of the lack of contemporaneous medical evidence.  The 
provisions concerning continuity of symptomatology do not, 
however, relieve the requirement that there be some evidence 
of a nexus to service.  For service connection to be 
established by continuity of symptomatology there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997). 

Although the Board does not doubt the Veteran believes his 
hypertension is related to stress and elevated blood pressure 
incurred because of his diabetes, he is a layman and unable 
to make such a medical determination.  See Rucker, 10 Vet. 
App. at 74. 

Rather, the Veteran's service treatment records are silent as 
to any heart-related abnormality and the Veteran was not 
actually diagnosed with hypertension until decades after 
service.  Regrettably, no medical professional has ever 
linked the Veteran's hypertension to any incident of service 
or associated his hypertension with his diabetes mellitus, 
type II.  Indeed there is medical evidence to the contrary.

As for the medical literature provided by the Veteran, such 
generic texts, which do not address the facts in this 
particular Veteran's own case, and with a sufficient degree 
of medical certainty, do not amount to competent medical 
evidence of causality. Sacks v. West, 11 Vet. App. 314 
(1998); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996). Therefore, the 
Board assigns more weight to the objective medical evidence 
of record as outlined above.

In light of the medical evidence described above, the Board 
finds that service connection for hypertension is not 
warranted.  

Bilateral Feet and Edema

The Veteran claims the edema of his ankles, knees and hands 
began in 2005.  He describes his bilateral foot disability as 
tingling and numbness from the toes to the heel. 

The Board finds noteworthy that the Veteran is already 
service connected for peripheral neuropathy of the bilateral 
lower and upper extremities.  To the extent the Veteran's 
complaints of foot problems and edema are related to 
symptomatology already compensated for by his service-
connected peripheral neuropathy, his claim must fail.  See 
generally Esteban v. Brown, 6 Vet. App. 259, 262 (1994) 
(indicating, separate disability ratings may be assigned for 
distinct disabilities resulting from the same injury so long 
as the symptomatology for one condition was not "duplicative 
of or overlapping with the symptomatology" of the other 
condition).

With regard to these claims, the pertinent inquiry is whether 
the Veteran has any separate and distinct diagnosis related 
to his foot and edema complaints that can be attributed to 
his diabetes mellitus, type II, or any other incident of 
service.  The Board concludes he does not.

VA outpatient treatment records note treatment for 
hypertension and diabetes mellitus, but no specific foot or 
edema diagnosis.  Private treatment records similarly 
indicate some complaints over time regarding the Veteran's 
feet or edema to the ankles, but without any specific 
diagnosis rendered.

More recently, the Veteran submitted January 2009 private 
treatment records indicating diagnosis of and treatment for 
peripheral neuropathy of all extremities and carpal tunnel 
syndrome of the Veteran's left wrist.  Again, the Veteran is 
already service-connected for peripheral neuropathy of the 
bilateral upper and lower extremities.  The treatment of 
carpal tunnel syndrome does not appear to be related to the 
Veteran's complaints of edema.  

The Veteran was afforded a VA diabetes examination in July 
2005 where the examiner, in relevant part, diagnosed the 
Veteran as follows:

Edema of the ankles, not secondary to diabetes 
mellitus type 2.  The rational is that he has no 
renal disease, no protein in the urine and the 
edema is not aggravated by diabetes mellitus type 
2.

	...

No foot problems outside of peripheral neuropathy 
of the feet.  He has no intermittent claudication.

The examiner further concluded the Veteran's complaints of 
tingling, numbness and cramps in his hands and feet are 
attributable to peripheral neuropathy of the bilateral upper 
and lower extremities, secondary to his diabetes mellitus, 
type II (which is already service-connected).  

The Board finds the examiner's opinions probative and 
persuasive.  They are based on a thorough examination, with 
diagnostic testing, a complete review of the claims folder 
and accompanied with an explanation of the rationale.  

In short, the Veteran's complaints of tingling and numbness 
of the feet are attributed consistently by medical 
professionals as related to his peripheral neuropathy of the 
bilateral lower extremities, which has already been service-
connected.  The Veteran's edema is noted sporadically in 
treatment records, but has never been attributed to any 
diagnosable disability or linked to his diabetes mellitus, 
type II.  Indeed, there is medical evidence indicating the 
Veteran's edema of the ankles is not caused or aggravated by 
his diabetes mellitus, type II.  The Veteran simply does not 
have a separate and distinct diagnosis of the feet, ankles, 
knees or hands that has been medically associated with his 
diabetes mellitus, type II, and that has not otherwise been 
compensated for by his service-connected disabilities.  

Without a medical diagnosis of a separate and distinct 
disability, the Veteran's claims of entitlement to service 
connection for bilateral foot disabilities and edema of the 
ankles, hands and knees must fail.  First and foremost, 
entitlement to service connection requires competent and 
credible evidence of a current, chronic disability.  See 
McClain v. Nicholson, 21 Vet. App. 319 (2007); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  Without such evidence, 
the claim must be denied.

Again, in accordance with Buchanan, 451 F.3d at 1337 the 
Board has considered the Veteran's statements with regard to 
symptomatology associated with his diabetes.  In this case, 
there simply is no medical evidence indicating the Veteran's 
hypertension is attributable to his military service, to 
include his service-connected diabetes.  Indeed, there is 
competent and persuasive medical evidence to the contrary.  
As indicated above, with respect to the Veteran's feet or 
edema claim, there simply is no competent and persuasive 
medical evidence of current disabilities afflicting his feet, 
ankles, knees or hands (other than peripheral neuropathy, 
which has already been service-connected).  Indeed, there is 
medical evidence to the contrary. 

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claims, and the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Dental

Here, as indicated above, the Veteran alleges he had an 
increase of dental problems after his diagnosis with 
diabetes, which he believes is related to an increase in 
blood sugar levels.  

Service connection for compensation purposes is not available 
for a dental condition other than one resulting from dental 
trauma.  VA's General Counsel held that dental treatment of 
teeth, even extractions, during service did not constitute 
dental trauma.  See VAOPGCPREC 5-97.

That is, dental disabilities are treated differently than 
medical disabilities in the VA benefits system.  See 38 
U.S.C.A. § 1712; 38 C.F.R. § 3.381.  In general, conditions 
including replaceable missing teeth will be considered 
service-connected solely for the purpose of determining 
entitlement to dental examinations or outpatient dental 
treatment under the provisions of 38 C.F.R. Chapter 17.  38 
C.F.R. § 3.381(a).  As noted in the Introduction, the matter 
of eligibility for VA dental treatment has been referred to 
the RO for appropriate consideration and is not the subject 
of the Board's review.  Rather, the Board will address 
whether the Veteran is entitled to service connection for VA 
compensation purposes.

Each defective or missing tooth and each disease of the teeth 
and periodontal tissues will be considered separately to 
determine whether the condition was incurred or aggravated in 
line of duty during active service and, when applicable to 
determine whether the condition is due to combat or in-
service trauma, or whether the veteran was interned as a 
prisoner of war.  38 C.F.R. § 3.381(b).

As mentioned above, there is no evidence in the service 
treatment records that the Veteran experienced any dental 
trauma.  The service treatment records document various 
dental treatments, but, as noted above, this does not 
constitute dental trauma.  

After service, the Veteran alleges he began to have an 
increased amount of dental treatment, to include root canals, 
crowns, teeth breakage and gum disease that he believes is 
related to increased blood sugar levels due to his diabetes. 

Private dental treatment records indicate the Veteran did in 
fact have a variety of dental treatment through the years, to 
include tooth removal.  No medical professional, however, has 
attributed any of these conditions to his diabetes or any 
other incident of his military service.

The Veteran was afforded a VA dental examination in July 2005 
where the examiner noted the Veteran's extracted tooth, but 
overall found the Veteran to have no pertinent dental 
pathology and good oral hygiene.  Accordingly, there was no 
dental disease that could be attributed to the Veteran's 
diabetes mellitus, type II, or any other incident of service.

In short, the Veteran simply does not have a dental 
disability that can be service-connected.  Although he 
believes that his current dental conditions constitute 
disability for compensation purposes and were caused by his 
service-connected diabetes, he is a layman and has no 
competence to offer a medical diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In sum, there is no competent medical evidence linking any 
current dental condition to his diabetes or any other trauma 
in military service.  The Board finds that the preponderance 
of the evidence is against the claim, and the benefit of the 
doubt doctrine is not for application.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected diabetes mellitus, type II, 
is denied.

Entitlement to service connection for a bilateral foot 
disability, claimed as secondary to service-connected 
diabetes mellitus, type II, is denied.

Entitlement to service connection for edema of the ankles, 
knees and hands, claimed as secondary to service-connected 
diabetes mellitus, type II, is denied.

Entitlement to service connection for a dental disability, 
claimed as secondary to service-connected diabetes mellitus, 
type II, for VA compensation purposes, is denied.


REMAND

The Veteran claims that he suffers with diverticulitis as a 
result of his military service.  In the alternative, he 
claims his diverticulitis is aggravated by his diabetes 
mellitus, type II.  

The Veteran's service treatment records indicate the Veteran 
was treated for viral gastroenteritis in February 1969 and 
sharp pain in the bladder area in March 1971.  Private 
treatment records show treatment and diagnosis for 
diverticulitis specifically beginning in 1986, over a decade 
after service.

The RO denied the claim finding the actual diagnosis of 
diverticulitis was not made until years after his military 
service, but prior to his diagnosis of diabetes mellitus, 
type II.  Accordingly, the RO concluded the Veteran's 
diabetes could not account for the diverticulitis. 

The Veteran, on the other hand, specifically alleged that 
whether his disability began in the military, he believes his 
diabetes aggravated the condition.  The RO never addressed 
this aspect of the Veteran's contentions.

As indicated above, service-connection can be established by 
showing a direct relationship to service or, alternatively, 
by a showing that the disability was either caused by or 
aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen, 7 Vet. App. at 439.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  With regard to 
service connection claims, the Court held in the case of 
McLendon, 20 Vet. App. at 79, that an examination is required 
when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case

In this case, the Veteran was afforded a VA diabetes 
examination in July 2005, but the examiner did not address 
the Veteran's gastrointestinal complaints or diagnosis of 
diverticulitis.  

In light of the in-service treatment and the Veteran's 
contentions of aggravation, a new VA examination is 
indicated.

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from September 2008 to the 
present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records 
for treatment of his claimed disability 
from the VA Medical Center in Chicago, 
Illinois from September 2008 to the 
present.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

2. After obtaining the above records, to 
the extent available, schedule the Veteran 
for a gastrointestinal examination to 
determine the nature and likely etiology 
of any gastrointestinal condition(s) 
found, to include diverticulitis. The 
examiner should specifically opine as to 
the following:
*	Whether any of the Veteran's 
gastrointestinal disabilities, to 
include diverticulitis, are 
attributable to his in-service 
treatment for viral gastroenteritis, 
sharp pain in the bladder area, or 
any other incident of his military 
service.  
*	If not, whether any of the Veteran's 
gastrointestinal disabilities, to 
include diverticulitis, were caused 
or aggravated by the Veteran's 
service-connected diabetes mellitus, 
type II. 

The claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation resolving 
any conflicting medical opinions rendered. 

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

3. The RO should then readjudicate the 
Veteran's claim. If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the Veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  

______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


